UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 15-7104


TERAH C. MORRIS,

                Plaintiff - Appellant,

          v.

A. MCLANE, Correctional Officer; C. L. GOINES, Correctional
Officer; W. PIXLEY, Warden; HAROLD CLARKE, Director of VA
Prisons/D.O.C.; CAIN, Lt.; F. CARVER, Sgt.; PITTMAN;
KILLMON; BROWN; D. CLARK,

                Defendants – Appellees,

          and

C. GOINES, Correctional Officer; WENDALL PIXLEY, Warden,

                Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:14-cv-01426-GBL-MSN)


Submitted:   September 29, 2015             Decided:   October 5, 2015


Before NIEMEYER, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Terah C. Morris, Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Terah    C.    Morris      appeals        the    district     court’s     order

dismissing    his   42    U.S.C.      §    1983      (2012)   complaint      without

prejudice for failure to comply with its prior order.                      See Fed.

R. Civ. P. 41(b).         We review the district court’s order for

abuse of discretion.         Ballard v. Carlson, 882 F.2d 93, 95-96

(4th Cir. 1989).     “A court abuses its discretion if its decision

is guided by erroneous legal principles or rests upon a clearly

erroneous factual finding.”           United States v. McLean, 715 F.3d
129, 142 (4th Cir. 2013) (internal quotation marks omitted).

The district court dismissed Morris’ complaint because it found

that Morris had not filed a particularized amended complaint or

an affidavit concerning administrative exhaustion of his claims,

as the court had instructed him to do.                    We have reviewed the

record and find no abuse of discretion.                 Accordingly, we affirm

for the reasons stated by the district court.                    Morris v. McLane,

No. 1:14-cv-01426-GBL-MSN (E.D. Va. June 18, 2015).                      We dispense

with oral argument because the facts and legal arguments are

adequately    presented    in   the       materials     before    this    court   and

argument would not aid the decisional process.

                                                                            AFFIRMED




                                           3